LIGINAL                                        04/12/2022


          IN THE SUPREME COURT OF THE STATE OF MONTAOlL                                 EDCase Number: PR 22-0003


                                        PR 22-0003
                                                                                 APR 1 2 2022
                                                                              Bowen Greenw000
                                                                            Clerk of Supreme Co,,, ,
 IN RE PETITION OF CHELSEA WILKINS TO                                          State of Mr.nta,,A

 SUBMIT LATE APPLICATION TO TAKE THE                                   ORDER
 BAR EXAM



       Chelsea Wilkins has filed a petition for leave to submit a late application to take the
Montana Bar Examination administered in July 2022. Wilkins' petition establishes good
cause for the request. Wilkins must also comply with all other applicable Rules of
Admission, including character and fitness certification, in sufficient time to ultimately be
able to sit for the examination. Therefore,
       IT IS HEREBY ORDERED that the petition of Chelsea Wilkins for leave to submit
a late application to take the Montana Bar Examination in July 2022 is GRANTED, subject
to completion of all exam prerequisites. The application should be submitted no later than
May 2, 2022.
       The Clerk shall provide copies of this order to the Petitioner and to the Administrator
of the Board of Bar Examiners at the State Bar of Montana.
       DATED this it, day of April, 2021.




                                                            Chief Justice
    (......4
          6/        ..




     ‘94 Ai 414..
               Justices




2